Citation Nr: 1519889	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for residuals of a right knee contusion, to include nerve damage to the right medial knee.

2. Entitlement to service connection for a thoracolumbar spine disorder.

3. Entitlement to service connection a cervical spine disorder.

4. Entitlement to service connection for left upper extremity radiculopathy.

5. Entitlement to service connection for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to November 1987 and from October 2002 to September 2003 with service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Regional Office (RO) in Louisville, Kentucky.

In November 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a cervical spine disorder and entitlement to service connection for left and right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. At the November 2014 hearing, the Veteran requested to withdraw the issue of entitlement to service connection for a thoracolumbar spine disorder.

2. The evidence indicates that the Veteran's current right knee nerve damage is more likely than not causally related to his military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for a thoracolumbar spine disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. With resolution of reasonable doubt in the appellant's favor, right knee nerve damage was incurred during service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).
 
In the present case, at the November 2014 hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for a thoracolumbar spine disorder.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

Service Connection

The Veteran claims entitlement to service connection for residuals of a right knee contusion.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the Veteran's National Guard service, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Veteran specifically contends that while on active duty for special work in response to Hurricane Katrina, he slipped and injured his right knee.  At the hearing, the Veteran explained that while moving pallets, his leg got caught between two rollers located on a ramp used to move cargo into the back of planes.  An October 2005 memorandum confirms that on September 2, 2005, he suffered a right knee contusion in the line of duty.

There are two medical opinions addressing the Veteran's claim.  In March 2011, a VA examiner opined that although the Veteran had residual sensory impairment in the area of the original injury consistent with the rolling/crushing injury he experienced, because there was no motor or joint involvement, there was no evidence of a chronic right knee joint condition.  In July 2013, Dr. Niranjan Siva, M.D., board certified in neurology, found that although the electromyogram/nerve conduction study was normal, the appellant's complaints of persistent uncomfortable numbness which worsened at night were compatible with a nerve injury to the medial aspect of the right knee.  He added that the fact that the electromyogram/nerve conduction study was negative was not inconsistent with the appellant's complaints because it would not necessarily pick up that type of an abnormality.

Both examiners therefore agree that the Veteran's current complaints likely resulted from the September 2005 right knee injury.  While the VA examiner concluded that the lack of motor or joint impairment meant that the symptoms did not rise to the level of a current right knee disability, VA regulations do not necessarily require such impairment.  See, e.g. 38 C.F.R. § 4.124(a), Note (providing specific disability evaluations for diseases of the peripheral nerves "when nerve involvement is wholly sensory"); 38 C.F.R. § 4.124 (providing specific disability evaluations for cranial or peripheral neuralgia "characterized usually by a dull and intermittent pain").  In light of Dr. Siva's medical expertise, his opinion that there is a current right knee nerve injury is sufficient evidence of a current disability.  As such, service connection is warranted.  38 C.F.R. § 3.303.  In so finding, however, the Board intimates no opinion as to the severity of the right knee nerve damage.


ORDER

The appeal as to the issue of entitlement to service connection for a thoracolumbar spine disorder is dismissed.

Entitlement to service connection for residuals of a right knee contusion is granted.




REMAND

The Veteran contends that a cervical spine disorder resulted from an in-service back strain, which also caused left and right upper extremity radiculopathy.  An August 2007 line of duty determination confirms that the Veteran suffered a back strain after unloading crates and boxes while on ACDUTRA.

In March 2011, the VA examiner diagnosed the appellant with cervical stenosis but opined that it was not related to the cervical strain because at that time there was already radiographic evidence of degenerative changes to the cervical spine.  She further reasoned that the strain had resolved without complication because an October 2009 physical examination was negative for cervical spine complaints.  Significantly, however, the examiner failed to address a March 2009 treatment note showing continued complaints of increased pain on lifting and an assessment of back pain.  Moreover, in March 2013, Dr. Brandon Strenge, M.D., diagnosed degenerative disk disease and foraminal stenosis of the cervical spine and opined that x-rays and MRIs "certainly" show evidence of damage that may be related to trauma associated with the injury.

As to radiculopathy, the March 2011 VA examiner noted that she could not provide an opinion without resorting to speculation because the nerve conduction study had not yet been completed.  Although a May 2011 VA nerve conduction study revealed mild elbow and wrist neuropathy but no evidence of cervical radiculopathy, in March 2013, Dr. Strenge diagnosed bilateral shoulder and arm radiculopathy and opined that it appeared to be related to the in-service injury.  An addendum opinion should therefore be obtained to address the above-noted evidence.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the March 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

After reviewing the claims file, and with particular attention to the above-noted March 2009 treatment record, May 2011 nerve conduction study and March 2013 treatment record from Dr. Strenge, the VA examiner should provide addendums to her prior opinions addressing whether any current cervical spine disorder or bilateral radiculopathy is related to the August 2007 back strain.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


